—Appeal from a judgment of the Supreme Court (Teresi, J.), rendered December 23, 1996 in Albany County, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to the crime of burglary in the second degree in satisfaction of a four-count indictment. Pursuant to his plea agreement, defendant waived his right to appeal and was sentenced as a second felony offender to a determinate sentence of 10 years in prison. Defendant now argues that this sentence was harsh and excessive. However, because defendant waived his right to appeal as part of a knowing, voluntary and intelligent plea of guilty, he has failed to preserve this issue for our review (see, People v Buchanan, 236 AD2d 741, lv denied 89 NY2d 1032). Nevertheless, were we to reach this issue, we would find no abuse of Supreme Court’s discretion and no extraordinary circumstances warranting a modification in the interest of justice (see, People v Brown, 251 AD2d 694, lv denied 92 NY2d 1029; People v Motter, 235 AD2d 582, 589, lv denied 89 NY2d 1038).
*670Cardona, P. J., Mikoll, Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that the judgment is affirmed.